Citation Nr: 1818119	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  04-30 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability, in addition to tinea pedis, claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for a urinary disability, to include benign prostate hypertrophy (BPH), claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to December 1968.  He served in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Montgomery, Alabama, Regional Office (RO).  

In October 2015, the Veteran was afforded a Travel Board hearing.  A transcript of the testimony offered at the hearing has been associated with the record.

In August 2017 these matters were last before the Board, at which time they were remanded.  At that time, the Board considered entitlement to service connection for a urinary disability.  Evidence of record clarifies that the disability at hand is benign prostate hypertrophy (BPH).  Accordingly, the Board has re-characterized the matter on appeal, as reflected on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121,124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

In August 2017 the Board remanded the claim of entitlement to service connection for a skin disorder to obtain an addendum opinion.  Following the Board's remand, an addendum was entered in August 2017, with the examiner offering a favorable opinion addressing tinea pedis.  As noted, in September 2017, the AMC awarded service connection for tinea pedis.  

In its August 2017 remand directives, the Board specifically directed the examiner to consider the etiology of skin cancer, which is documented as an assessment in the record.  The August 2017 examiner addressed only tinea pedis.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  The matter must, once again, be remanded.  Accordingly, the examination report is returned.  38 C.F.R. § 4.2.  

In August 2017, the Board also sought an addendum opinion to address the claimed urinary disorder.  That same month the September 2016 VA examiner again concluded that it was less likely than not that the assessed BPH with urinary hesitancy was incurred in, or otherwise attributable to, service.  The examiner explained that the disability was assessed in 1980, and was a disorder that occurred with aging.  She found that BPH was not etiologically related to the Veteran's combat experiences or service in the Republic of Vietnam.  

Despite the Board's request, the August 2017 VA examiner did not address whether any urinary disability, including BPH, was etiologically related to and/or increased in severity beyond its natural progression due to any of the Veteran's service-connected disabilities, including erectile dysfunction and type II diabetes.  Stegall, supra.  Accordingly, the examination report is returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the examiner that provided September 2016 and August 2017 opinions regarding the Veteran's claimed skin and urinary disabilities for an addendum opinion.  The claims file must be made available to and reviewed by the examiner.  If that examiner is unavailable, the claims file and a copy of this remand should be forwarded to another appropriate medical professional for the requested addendum opinion.

The examiner should advance an opinion as to the following questions:

a)  Is it at least as likely as not (i.e., probability of 50 percent or more) that any identified skin disability other than tinea pedis, to include skin cancer, had its onset during active service, or is etiologically related to the Veteran's combat experiences, duties in the Republic of Vietnam, and presumed exposure to herbicide agents?

In addressing this question, the examiner must consider the Veteran's presumed exposure to herbicide agents, the circumstances of his combat service, as well as his provided history of symptoms in and since service, particularly with respect to the skin.  The examiner's attention is directed to the assessments of skin cancer in 2015.

b)  For any skin disability, to include skin cancer, that the examiner finds it less likely than not had its onset during active service, or is otherwise etiologically related to service, the examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or more) that any such skin disability has been caused or worsened, i.e. increased in severity beyond its natural progression, by any service-connected disability.

c)  For any assessed urinary disability, to include BPH with urinary hesitancy, the examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or more) that any such disability has been caused or worsened, i.e. increased in severity beyond its natural progression, by any service-connected disability.  

NOTE: The Veteran asserts that medications taken to treat service-connected type II diabetes mellitus and erectile dysfunction have resulted in urinary symptoms.  Please address this assertion in your opinion. 

All relevant medical records should be made available to the examiner for review.  The examination report should specifically state that such a review was conducted.

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why the opinion cannot be provided without resort to speculation.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




